DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 29, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Lynch on March 21, 2022.
The application has been amended as follows: 
As per Claim 3
Claim 3, page 38, lines 1-2, “the first memory device” should read as “the first memory die”.

	Therefore, the examiner’s amendment of claim 3 reads as follows:
	Claim 3
The method of claim 2, wherein the fifth portion of data is read from the first memory die.


As per Claim 11
Claim 11, page 40, line 12, “the third portion” should read as “the third portion of data”.

	Therefore, the examiner’s amendment of claim 11 reads as follows:
	Claim 11
A memory device comprising:
a multi-die memory array;
a memory controller comprising one or more processors, and configured to perform operations comprising:
simultaneously causing a first portion of data to be read from a first memory die and a second portion of data to be read from a second memory die and a third portion of data to be read from a third memory die, the third portion of data including parity data for data including the second portion of data and a fourth portion of data stored in the first memory die; and
reconstituting the fourth portion of data stored in the first memory die using the second portion of data and the parity data of the third portion of data in parallel with reading a fifth portion of data being read from a selected memory die.

As per Claim 13
Claim 13, page 40, lines 1-2, “the first memory device” should read as “the first memory die”.

	Therefore, the examiner’s amendment of claim 13 reads as follows:
	Claim 13
The memory device of claim 12, wherein the fifth portion of data is read from the first memory die.

As per Claim 21
Claim 21, page 42, line 1, “A machine-readable medium” should read as “A non- transitory machine-readable medium”.

	Therefore, the examiner’s amendment of claim 21 reads as follows:
	Claim 21
A non-transitory machine-readable medium, storing instructions, which when executed by a controller of a memory device, cause the controller to perform operations comprising:
simultaneously causing a first portion of data to be read from a first memory die and a second portion of data to be read from a second memory die and a third portion of data to be read from a third memory die, the third portion of data including parity data; and
reconstituting a fourth portion of data stored in the first memory die using the second portion of data and the parity data in parallel with a fifth portion of data being read from the first memory die.

As per Claim 22
Claim 22, page 42, line 1, “The machine-readable medium” should read as “The non- transitory machine-readable medium”.

	Therefore, the examiner’s amendment of claim 22 reads as follows:
	Claim 22
The non-transitory machine-readable medium of claim 22, wherein the first, second, third, fourth, and fifth portions of data are Logical to Physical (L2P) translation table entries; and wherein the operations further comprise:
receiving a host command;

wherein causing the first portion, second portion, third portion, and fifth portions to be read is performed responsive to determining that the L2P cache in the volatile memory of the memory device does not have the entry for the logical address included in the host command.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Miller et al. (U.S. Patent Application Publication No. 2020/0020398 A1) discloses: A method of reading data from a memory device comprising:
[] causing a first portion of data to be read from a first memory die and a second portion of data to be read from a second memory die and a third portion of data to be read from a third memory die, . . . including parity data for data . . . stored in the first memory die; and
reconstituting the . . . data stored in the first memory die using the second portion of data and the parity data in parallel with reading . . . of data from a selected memory die (Paragraph [0211]: “If the processing logic is unable to successfully read the data stored at a page of the die, the processing logic can attempt to rebuild the data stored at the page of the die using other data and parity data stored at the storage device to perform a RAID reconstruction operation . . . In some embodiments, the processing logic may rebuild the data stored at the page of the die using other data and parity data stored at other dies of the storage device, as will be described in further detail below.”
Paragraph [0225]: “Referring to FIG. 6C, die 683 b includes uncorrectable data 685. Accordingly, storage controller 681 of the storage device 679 may locally rebuild the uncorrectable data 685 using other data 687 a,b and parity data 689 associated with the a from die 683 a, other data 687 b from die 683 c and parity data 689 from die 683 d. The storage controller 681 may then rebuild uncorrectable data 685 using other data 687 a, b and the parity data 689 read from the other dies (e.g., dies 683 a, 683 c and 683 d) of the storage device 679. Upon rebuilding the data, storage controller 681 may transmit the rebuilt data to the central storage controller 677 for subsequent programming, as previously described.”
The Examiner finds the rebuilding the data stored at the page of the die using other data and parity data stored at other dies of the storage device, such as rebuilding uncorrectable data 685 using other data 687 a, b and the parity data 689 read from the other dies (e.g., dies 683 a, 683 c and 683 d) of the storage device 679, as disclosed in Miller teaches the claimed “method of reading data from a memory device comprising: [] causing a first portion of data to be read from a first memory die and a second portion of data to be read from a second memory die and a third portion of data to be read from a third memory die, . . . including parity data for data . . . stored in the first memory die; and reconstituting the . . . data stored in the first memory die using the second portion of data and the parity data in parallel with reading . . . of data from a selected memory die.”).
Hu (U.S. Patent Application Publication No. 2020/0135280 A1) discloses: reconstituting the . . . data stored in the first memory die using the second portion of data and the parity data in parallel with reading . . . of data from a selected memory die (Paragraph [0036]: “For example, the sub-write data from the die 111 cannot be successfully decoded by the ECC circuit 134 when the RAID recovery process (Step S240) starts. Meanwhile, the control circuit 130 performs the RAID recovery operation on the sub-write data of the other dies 112˜125 and the parity data of the die 126 (Step S340) to recover the read data of the die 111. If the read data is successfully recovered, the accurate read data is acquired (Step S341). Meanwhile, the control circuit 130 confirms that the read action is successful (Step S342). Whereas, if the read data is not successfully recovered, the accurate read data is not 
The Examiner finds the control circuit 130 performing the RAID recovery operation on the sub-write data of the other dies 112˜125 and the parity data of the die 126 (Step S340) to recover the read data of the die 111 as disclosed in Hu teaches the claimed “reconstituting the . . . data stored in the first memory die using the second portion of data and the parity data in parallel with reading . . . of data from a selected memory die.”
However, the Examiner finds Miller and Hu do not teach or suggest the claimed “method of reading data from a memory device comprising: simultaneously causing a first portion of data to be read from a first memory die and a second portion of data to be read from a second memory die and a third portion of data to be read from a third memory die, the third portion of data including parity data for data including the second portion of data and a fourth portion of data stored in the first memory die; and reconstituting the fourth portion of data stored in the first memory die using the second portion of data and the parity data in parallel with reading a fifth portion of data from a selected memory die.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding claim 11, the Examiner finds Miller and Hu do not teach or suggest the claimed “memory device comprising: a multi-die memory array; a memory controller comprising one or more processors, and configured to perform operations comprising: simultaneously causing a first portion of data to be read from a first memory die and a second portion of data to be read from a second memory die and a third portion of data to be read from a third memory die, the third portion of data including parity data for data including the second portion of data and a fourth portion of data stored in the first memory die; and reconstituting the fourth portion of data stored in the first memory die using the second portion of data and the parity data of the 

Regarding claim 21, the Examiner finds Miller and Hu do not teach or suggest the claimed “non-transitory machine-readable medium, storing instructions, which when executed by a controller of a memory device, cause the controller to perform operations comprising: simultaneously causing a first portion of data to be read from a first memory die and a second portion of data to be read from a second memory die and a third portion of data to be read from a third memory die, the third portion of data including parity data; and reconstituting a fourth portion of data stored in the first memory die using the second portion of data and the parity data in parallel with a fifth portion of data being read from the first memory die.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 21 as allowable over the prior art.  
	Claims 2-10, 12-20 and 22 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112